EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made effective October 1,
2009 (the “Effective Date”), between GRAYMARK HEALTHCARE, INC, an Oklahoma
corporation (“GRMH”), and STANTON NELSON, an individual (the “Executive” and
collectively with GRMH, the “parties” or individually the “party”).
     WHEREAS, GRMH desires to retain the services of the Executive and the
Executive desires to make the Executive’s services available to GRMH, and
     NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, GRMH and the Executive agree as follows:
1. Employment. GRMH hereby employ the Executive as an employee and Chairman of
the Board of Directors and the Executive hereby accepts such employment subject
to the terms and conditions contained in this Agreement. Subject to the terms of
this Agreement, the employment relationship of the Executive with GRMH is “at
will” and either can terminate this Agreement with or without cause as provided
in this Agreement.
2. Executive’s Duties. The Executive is employed on a full-time basis.
Throughout the term of this Agreement, the Executive will use the Executive’s
best efforts and due diligence to assist GRMH in the acquisition and operation
of pharmacies and sleep centers, and the long term profitable operation of GRMH
consistent with developing and maintaining a quality business operation.

  2.1   Specific Duties. The Executive will serve as either or both the Chief
Executive Officer and Chairman of the Board of Directors of GRMH or such other
position and title as GRMH and Executive shall mutually determine from time to
time. The Executive will use the Executive’s best efforts to perform all of the
services required to fully and faithfully execute the offices and positions to
which the Executive is appointed and such other services as may be reasonably
directed by GRMH in accordance with this Agreement.     2.2   Rules and
Regulations. GRMH may adopt an employee manual which addresses frequently asked
questions regarding employee relations with GRMH. The employee manual will be
subject to change without notice in the sole discretion of GRMH at any time. The
Executive agrees to comply with the applicable employee manual except to the
extent inconsistent with this Agreement. In the event of a conflict between the
employee manual and this Agreement, this Agreement will control over the terms
of the employee manual.

3. Other Activities. Except for the activities (the “Permitted Activities”)
expressly approved by the Board of Directors of GRMH in writing, during the term
of this Agreement, the Executive will not: (a) serve as an officer or director
of any corporation, partnership, company or firm whose securities are publicly
traded; (b) except for passive investments that do not violate this Agreement
and do not interfere with the full time employment of Executive, serve as a
general partner, manager

1



--------------------------------------------------------------------------------



 



or officer of any corporation, partnership, limited liability company, other
company or firm; or (c) directly or indirectly invest in, participate in or
acquire an interest in any company, business or entity which is engaged,
directly or indirectly, in the retail sale of pharmaceutical drugs or providing
of sleep diagnostic services. The limitations in this Section 3 will not
prohibit a passive investment by the Executive in publicly traded securities
where the equity interest owned by the Executive does not exceed 2% of the total
outstanding equity interests of the publicly traded company. The Executive shall
disclose in writing to the Board of Directors of GRMH all above Permitted
Activities at the time of the execution of this Agreement and thereafter upon
written request.
4. GRMH Management Committee. Omitted.
5. Executive’s Compensation. GRMH agrees to compensate the Executive, subject to
the terms of this Agreement, as follows:

  5.1   Base Salary. A base salary (the “Base Salary”), in an annual rate of One
and No/100 Dollar ($1.00). The Base Salary will be payable upon execution of
this Agreement and on October 1 following the Effective Date during the term of
this Agreement.     5.2   Restrict Stock Award. Upon execution of this
Agreement, and on October 1 of each year during the term of this Agreement, the
Executive shall be awarded 100,000 common stock shares of GRMH (the “Shares”)
pursuant to and in accordance with the Graymark Healthcare, Inc. 2008 Long-term
Incentive Plan (the “2008 Plan”) (or a substitute or successor plan to the 2008
Plan). The Shares shall be subject be fully vested and not subject to forfeiture
on the applicable October 1 award date.     5.3   Bonus. In addition to the Base
Salary described at Section 5.1 of this Agreement, GRMH may periodically review
and may pay bonus compensation to the Executive. Any bonus compensation
determined to be paid, if any, will be at the absolute discretion of GRMH in
such amounts and at such times as GRMH may determine.     5.4   Benefits. During
the term of this Agreement, the Executive shall be entitled to participate in
any employee benefit plans and programs which are maintained by GRMH for and
generally available to employees of GRMH, all in accordance with the terms of
such plans and programs. In addition, the Executive shall be entitled to
participate in any employee benefit plans and programs that are maintained by
GRMH for and generally available to its executive officers, all in accordance
with the terms of such plans and programs. GRMH shall reimburse the Executive
for all reasonable and ordinary expenses incurred by him on behalf of GRMH in
the course of the Executive’s duties upon the presentation by the Executive of
appropriate documentation substantiating the amount of and purpose for which
such expenses were incurred, in accordance with GRMH policy. The Executive will
be entitled to take up to four (4) weeks of paid vacation each calendar year
during the term of this Agreement, without carryover to the following calendar
year.     5.5   Compensation Review. The compensation of the Executive will be
reviewed not less frequently than annually by GRMH.

2



--------------------------------------------------------------------------------



 



6. Term. In the absence of termination as set forth in Section 7 below, this
Agreement shall extend for a term of three (3) years commencing on the Effective
Date of this Agreement and ending on September 30, 2012 (the “Employment
Period”); provided, however, that commencing on the one-year anniversary of the
Effective Date and each annual anniversary of such date (the “Renewal Date”) the
Employment Period shall be automatically extended so as to terminate three
(3) years from such Renewal Date. If at least 120 days prior to the Renewal
Date, GRMH gives Executive notice that the Employment Period will not be so
extended, this Agreement will continue for the remainder of the then current
Employment Period and expire. The Employment Period may be sooner terminated
under Section 7 of this Agreement.
7. Termination. This Agreement will continue in effect until the expiration of
the term set forth in Section 6 of this Agreement, unless earlier terminated
pursuant to this Section 7.

  7.1   Termination by Company. GRMH will have the following rights to terminate
this Agreement:

7.1.1 Termination without Cause. GRMH may terminate this Agreement without cause
at any time by the service of written notice of termination to the Executive
specifying an effective date of such termination not sooner than thirty
(30) days after the date of such notice (the “Termination Date”). In the event
this Agreement is terminated without cause by GRMH (i) the Executive shall be
entitled to receive all compensation, reimbursements and benefits hereunder
which were either payable to the Executive or which had been earned by the
Executive as of the Termination Date, and (ii) the Executive will receive as
severance compensation, conditioned upon Executive being in compliance with all
provisions of this Agreement and no default having occurred or be continuing:
(x) 300,000 fully vested restricted common stock shares in accordance with the
2008 Plan, reduced by the number of restricted common stock shares awarded to
the Executive pursuant to Section 5.2, less all applicable federal and state
payroll tax withholdings (if any), to be issued in equal monthly installments
over 24 months; and (y) the continuance of all benefits under Section 5.3 of
this Agreement for one (1) year after the Termination Date. The parties
acknowledge that the amount payable pursuant to clause (ii) (x) includes payment
for all vacation pay payable to the Executive through the Termination Date and,
therefore, no amounts shall be payable pursuant to clause (i) for accrued
vacation pay. Provided however, no payment under this section 7.1.1 shall be due
or payable to Executive after the Termination Date in the event that Executive
shall assert or claim that any part of any this Agreement (including but not
limited to Sections 8, 9, 10 or 11) is invalid or unenforceable, in whole or
part.
7.1.2 Termination for Cause. GRMH may terminate this Agreement for cause upon
written notice if the Executive: (a) engages in gross personal misconduct which
materially injures GRMH, or any fraud or deceit regarding the business of GRMH
or its customers or suppliers; (b) enters a plea of nolo contendere to or is
convicted of a felony; (c) willfully and repeatedly fails to perform the
Executive’s duties under this Agreement after receiving notice and being
provided an opportunity to correct such actions or (d) breaches any material
term or provision of this Agreement (“for cause”). In the event this Agreement
is terminated for cause by GRMH, (i) the Executive shall be entitled to receive
all compensation, reimbursements and benefits

3



--------------------------------------------------------------------------------



 



under this Agreement that are either payable to the Executive or that are earned
by the Executive as of the Termination Date, and (ii) GRMH will not have any
obligation to provide any further payments or benefits to the Executive after
the effective date of such termination. This Agreement will not be deemed to
have terminated for cause unless a written determination specifying the reasons
for such termination shall be made and delivered to the Executive by GRMH.
Thereafter, the Executive shall have the right for a period of thirty (30) days
to request a GRMH meeting to be held at a mutually agreeable time and location
within such thirty (30) days and attended by the governing body (or a
representative appointed for this purpose) of GRMH then serving, at which
meeting the Executive will have an opportunity to be heard. In the event of a
termination for cause by GRMH, Executive acknowledges the Funding Agreement
(defined below) shall continue in full force and effect.

  7.2   Termination by Executive. The Executive will have the following rights
to terminate this Agreement:

7.2.1 Termination Without Cause. The Executive may voluntarily terminate this
Agreement without cause by the service of written notice of such termination to
GRMH specifying an effective date of such termination thirty (30) days after the
date of such notice, during which time Executive may use remaining accrued
vacation days or, at the option of GRMH, be paid for such days. In the event
this Agreement is terminated without cause by the Executive, (i) the Executive
shall be entitled to receive all compensation, reimbursements and benefits
hereunder that are either payable to the Executive or that had been earned by
the Executive as of the Termination Date, and (ii) GRMH will have no further
obligations to Executive hereunder including, without limitation, any obligation
of GRMH to provide any further compensation, payments or benefits to the
Executive after the effective date of such termination. In the event this
Agreement is terminated without cause by the Executive, Executive acknowledges
the Funding Agreement (defined below) shall continue in full force and effect.
7.2.2 Termination for Cause. The Executive may terminate this Agreement at any
time for cause by giving written notice thereof to GRMH. For purposes of this
Section 7.2.2, the term “cause” shall mean a breach by GRMH of any material term
or provision set forth in Sections 5.1 or 5.3 of this Agreement for the payment
of compensation or benefits to which Executive is entitled under this Agreement,
which breach is not cured within thirty (30) days after notice of such breach to
GRMH by the Executive setting forth the facts upon which the breach is based. In
the event this Agreement is terminated by the Executive for cause, (i) the
Executive shall be entitled to receive all compensation, reimbursements and
benefits hereunder which were either payable to the Executive or which had been
earned by the Executive as of the termination date, and (ii) the Executive shall
be entitled to receive as severance compensation: (x) 300,000 fully vested
restricted common stock shares in accordance with the 2008 Plan, reduced by the
number of restricted common stock shares awarded to the Executive pursuant to
Section 5.2, less all applicable federal and state payroll tax withholdings (if
any), to be issued in equal monthly installments

4



--------------------------------------------------------------------------------



 



over 24 months; and (y) the continuance of all benefits under Section 5.3 of
this Agreement for one (1) year after the Termination Date.

  7.3   Incapacity of Executive. If the Executive suffers from a physical or
mental condition which, in the reasonable judgment of GRMH, prevents the
Executive in whole or in part from performing the duties specified herein for a
period of three (3) consecutive months, the employment of Executive may be
terminated. The termination for such incapacity shall be deemed as a termination
with cause, and all compensation and benefits payable under Section 5 of this
Agreement will be continued for six (6) months if the Executive shall be in
compliance with all of the material terms of this Agreement, and no default by
Executive under this Agreement shall have occurred or shall be continuing.
Notwithstanding the foregoing, the Executive’s Base Salary specified in
Section 5.1, and the number of common stock shares specified in Section 5.2
based upon the Fair Market Value (as defined in the 2008 Plan) of the common
stock shares will be reduced by any benefits payable under any disability plans
provided by GRMH under Section 5 of this Agreement. Provided however, that no
such compensation as set forth in this 7.3 shall be due and payable in the event
that and to the extent of a default that has occurred and is continuing under
the terms of the Funding Agreement.     7.4   Death of Executive. If the
Executive should become deceased during the term of this Agreement, such shall
be deemed a termination for cause and GRMH may thereafter terminate this
Agreement without compensation to the Executive’s estate except: (a) the
obligation to deliver 50,000 fully vested restricted common stock shares
pursuant to and accordance with the 2008 Plan, and (b) the obligation to
continue the benefits described in Section 5.3 of this Agreement, if any or if
applicable, for six (6) months after the effective date of such termination, in
both cases if the Executive was in compliance with all of the material terms of
this Agreement and no default by the Executive under this Agreement has occurred
or is continuing. Provided however, that no such compensation as set forth in
this 7.4 shall be due and payable in the event that and to the extent of a
default that has occurred and is continuing under the terms of the Funding
Agreement.     7.5   Effect of Termination. The termination of this Agreement
will terminate all obligations of the Executive to render services on behalf of
GRMH, provided that the Executive will maintain the confidentiality of all
information that is acquired by the Executive during the term of the Executive’s
employment in accordance with Section 8 of this Agreement. Except as otherwise
provided in this Section 7, no accrued bonus, severance pay or other form of
compensation will be payable by GRMH to the Executive by reason of the
termination of this Agreement. All keys, entry cards, credit cards, files,
records, financial information, furniture, furnishings, equipment, computers and
laptops, software, supplies and other items relating to GRMH will remain the
property of GRMH. The Executive shall have the right to retain and remove all
personal property and effects that are owned by the Executive and located in the
offices of GRMH. All such personal items will be removed from such offices no
later than ten (10) days after the effective date of termination and GRMH shall
be authorized to discard any items remaining thereafter. Prior to the effective
date of

5



--------------------------------------------------------------------------------



 



      termination, the Executive will cooperate with GRMH to provide for the
orderly termination of the Executive’s employment.     7.6   Condition. As a
condition precedent to the right to receive the payments set forth in this
Section 7, the Executive (or his personal representative) shall execute a waiver
and release of all claims against GRMH and its governing body and the other
party to the Funding Agreement, which the Executive has or may have, in form
reasonably acceptable to GRMH, other than as to the right to receive payments as
provided in this Section 7 or as set forth in and applicable under Section 7.7
below and the Executive shall be and remain in compliance at all times with this
Agreement. GRMH shall have the right of offset under this Agreement.     7.7  
Release of GRMH. The Executive agrees, if his employment is terminated under
circumstances entitling him to payments under Section 7.1.1 or Section 7.2.2 of
this Agreement, that in consideration for the payments described in
Section 7.1.1 or Section 7.2.2, the Executive will execute a General Release in
substantially the form attached hereto as Exhibit A, through which the Executive
releases GRMH from any and all claims as may relate to or arise out of the
Executive’s employment relationship (excluding claims Executive may have under
any “employee pension plan” as described in Section 3(3) of ERISA or any claims
under this Agreement). The form of the Release may be modified as needed to
reflect changes in the applicable law or regulations that are needed to provide
a legally enforceable and binding Release to GRMH at the time of execution.

8. Confidentiality. The Executive recognizes that the nature of the Executive’s
services are such that the Executive will have access to information which
constitutes trade secrets, and/or is of a business or confidential nature, that
is of great value to GRMH. The Executive agrees not to disclose to any person
other than the employees or approved legal counsel of GRMH nor use for any
purpose, other than the performance of this Agreement, any such confidential
information (“Confidential Information”), regardless of the source of the
Confidential Information or how same shall be obtained. All such Confidential
Information shall be the sole and exclusive property of GRMH, as applicable.
Confidential Information includes, but is not limited to, data or material
(regardless of form) which is any of the following: (a) trade secret, non-public
information, or information proprietary to GRMH, (b) information pertaining to
proposed or pending pharmacy acquisitions or sales, proposed or pending sleep
center acquisitions, or other proposed or pending business of GRMH and
(c) financial information or business plans of GRMH. The Executive agrees that
the provisions of this Section 8 will survive the termination, expiration or
cancellation of this Agreement for a period of two (2) years. The Executive
will, upon any termination of this Agreement (or at any other time requested by
GRMH), deliver to GRMH all originals and copies of the documents or materials
containing Confidential Information. For purposes of this Agreement, GRMH
expressly includes any of its affiliated corporations, partnerships, limited
liability companies and other entities.
9. Restrictive Covenant. Notwithstanding any provision of this Agreement to the
contrary, and in further consideration of the terms of this Agreement, for a
period of twenty-four (24) months after Executive is no longer employed by GRMH
for any reason with or without cause as applicable, the Executive will not
directly or indirectly:

6



--------------------------------------------------------------------------------



 



  (a)   acquire, attempt to acquire, solicit, perform services in any capacity
for, or aid another in the acquisition or attempted acquisition of an interest
in any business that is involved in the acquisition of retail pharmacies or that
is involved in the retail sale of pharmaceutical drugs or the providing of sleep
disorder diagnostic services, in any city in the United States where GRMH or any
of its affiliated corporations, partnerships, limited liability companies or
other entities owns a pharmacy or sleep center, or that is within 40 miles of a
pharmacy or sleep center location owned by GRMH or any of its affiliated
corporations, partnerships, limited liability companies or other entities; or  
  (b)   solicit, induce, entice or attempt to entice any employee, officer or
director (except the Executive’s personal secretary, if any), contractor,
customer, vendor or subcontractor of GRMH or any of its affiliated corporations,
partnerships, limited liability companies or other entities to terminate or
breach any relationship with GRMH or any of its affiliated corporations,
partnerships, limited liability companies or other entities; or     (c)  
solicit, induce, entice or attempt to entice any customer, vendor or
subcontractor of GRMH or any of its affiliated corporations, partnerships,
limited liability companies or other entities to cease doing business with GRMH
or any of its affiliated corporations, partnerships, limited liability companies
or other entities.

     Executive agrees that the Executive will not circumvent or attempt to
circumvent the foregoing agreements by any future arrangement or through the
actions of a third party.
     Executive agrees the above separate restrictions will not work any undue
hardship on Executive, such restrictions are reasonable and that such
restrictions will not keep Executive from earning a living or obtaining
reasonable employment. Executive is a stockholder of GRMH and former direct
member of SDC Holdings, LLC and ApothecaryRx, LLC, both wholly-owned
subsidiaries of GRMY and agrees that the restrictions herein are in further
consideration thereof, this Agreement and the sale and transfer of all goodwill
associated with the former ownership of Company held by Executive pursuant to
that certain Exchange Agreement dated November 19, 2007.
10. Proprietary Matters. The Executive expressly understands and agrees that any
and all improvements, inventions, discoveries, processes, applications, patents,
copyrights, trade names, trademarks, know-how, trade secrets, or other
proprietary matters (“Proprietary Items”) that are principally related to the
business of GRMH and which were generated or conceived by the Executive during
the term of this Agreement, whether generated or conceived during the
Executive’s regular working hours or otherwise, and whether patentable, subject
to copyright or trademark protection or not, will be the sole and exclusive
property of GRMH. Whenever requested by GRMH (either during the term of this
Agreement or thereafter), the Executive will assign or execute any and all
applications, assignments and or other instruments and do all things reasonably
necessary or appropriate in order to permit GRMH to: (a) assign and convey or
otherwise make available to GRMH the sole and exclusive right, title, and
interest in and to the Proprietary Items; or (b) apply for, obtain, maintain,
enforce and defend patents, copyrights, trade names, or trademarks of the United
States or of foreign countries for the Proprietary Items. In the event any
action requested by GRMH to be taken by the Executive after the termination of
this Agreement involves more than a de minimis amount of time, GRMH shall
reasonably compensate the Executive for his time.

7



--------------------------------------------------------------------------------



 



11. Arbitration. The parties will attempt to promptly resolve any dispute or
controversy arising out of or relating to this Agreement or termination of the
Executive by GRMH. Any negotiations pursuant to this Section 11 shall be
confidential and will be treated as compromise and settlement negotiations for
all purposes. If the parties are unable to resolve the dispute, the dispute will
be submitted to binding arbitration before a single arbitrator in accordance
with the Rules for Commercial Cases of the American Arbitration Association and
shall be undertaken pursuant to the Federal Arbitration Act. The arbitrator will
be instructed and empowered to take reasonable steps to expedite the arbitration
and the arbitrator’s judgment will be final and binding upon the parties subject
solely to challenge on the grounds of fraud or gross misconduct. The arbitrator
is not empowered to award punitive or exemplary damages but only compensatory
damages and each party hereby irrevocably waives any damages or right thereto
other than such compensatory damages. The arbitrator shall be empowered to apply
the remedy of specific enforcement. The arbitration will be held in Oklahoma
City, Oklahoma. Judgment upon any verdict in arbitration may be entered in any
court of competent jurisdiction. Each party will initially bear its own costs in
connection with the arbitration and the costs of the arbitrator will be borne by
the party who the arbitrator determines did not prevail in the matter. The
procedures specified in this Section 11 will be the sole and exclusive remedies
and procedures for the resolution of disputes and controversies between the
parties arising out of or relating to this Agreement. Notwithstanding the
foregoing, a party may seek a preliminary injunction or other provisional
judicial relief if in such party’s judgment such action is necessary to avoid
irreparable damage or to preserve the status quo pending arbitration. The
parties hereby consent to the exclusive jurisdiction of and proper venue in,
either the Federal District Court for the Western District of Oklahoma or
Oklahoma County District Court, sitting in Oklahoma County, Oklahoma (as
applicable) for purposes of any permitted action in the nature of a preliminary
injunction.
12. Miscellaneous. The parties further agree as follows:

  12.1   Time. Time is of the essence of each provision of this Agreement.    
12.2   Notices. Any notice, payment, demand or communication required or
permitted to be given by any provision of this Agreement will be in writing and
will be deemed to have been given when delivered personally or by confirmed
telefacsimile to the party designated to receive such notice, or on the date
following the day sent by overnight courier, or on the third (3rd) business day
after the same is sent by certified mail, postage and charges prepaid, directed
to the following address or to such other or additional addresses as any party
might designate by written notice to the other party:

         
 
  To the Executive:   Mr. Stanton Nelson
101 North Robinson, Suite 900
Oklahoma City, Oklahoma 73102
 
       
 
  To GRMH:   Graymark Healthcare, Inc.
210 Park Avenue, Suite 1350
Oklahoma City, Oklahoma, 73102

  12.3   Assignment. Neither this Agreement nor any of the parties’ rights or
obligations hereunder can be transferred or assigned without the prior written
consent of the other parties to this Agreement, except that this Agreement shall
be assignable to any

8



--------------------------------------------------------------------------------



 



      successor in interest of GRMH or any successor in interest to
substantially all of the assets of GRMH.     12.4   Construction and
Severability. This Agreement is intended to be interpreted, construed and
enforced in accordance with the laws of the State of Oklahoma, notwithstanding
any conflict of law principles. The rule of construction that an agreement shall
be construed against the drafter shall not apply as all parties hereto have
negotiated and drafted this Agreement. If any provision of this Agreement or the
application thereof to any person or circumstance is determined, to any extent,
to be invalid or unenforceable, the remainder of this Agreement, or the
application of such provision to persons or circumstances other than those as to
which the same is held invalid or unenforceable, will not be affected thereby,
and each term and provision of this Agreement will be valid and enforceable to
the fullest extent permitted by law.     12.5   Entire Agreement. Except as
provided in this Agreement, this Agreement is the final, complete and exclusive
expression of the agreement between GRMH and the Executive, supersedes and
replaces in all respects any prior employment agreements and on execution the
employment relationship between GRMH and the Executive after the effective date
of this Agreement will be governed by the terms of this Agreement or any other
agreements, oral or otherwise. No modification of this Agreement will be
effective unless made by a written agreement executed by all of the parties. No
inducement to any party exists except as set forth in this Agreement in writing.
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original but all of which taken together shall constitute one and the
same instrument.     12.6   Binding Effect. This Agreement will be binding on
the parties and their respective successors, legal representatives and permitted
assigns.     12.7   Attorneys’ Fees. If any party institutes a permissible
action or proceeding or an arbitration against any other party relating to the
provisions of this Agreement or any default hereunder, the unsuccessful party to
such action or proceeding will reimburse the successful party therein for the
reasonable expenses of attorneys’ fees and disbursements and litigation expenses
incurred by the successful party.

[SIGNATURES ON FOLLOWING PAGE]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement to be
effective as of the Effective Date.

                     /S/ STANTON NELSON         STANTON NELSON, individually   
    Date: October 13, 2009
(the “Executive”)     

            GRAYMARK HEALTHCARE, INC.
      By:   /S/ JOSEPH HARROZ, JR.         Joseph Harroz, Jr., President       
Date: October 13, 2009
(“GRMH”)   

10



--------------------------------------------------------------------------------



 



         

EXHIBIT A
NOTICE. Various laws, including Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Pregnancy Discrimination Act of 1978, the Equal
Pay Act, the Civil Rights Act of 1991, the Age Discrimination in Employment Act,
the Rehabilitation Act of 1973, the Americans With Disabilities Act, the
Employee Retirement Income Security Act and the Veterans Reemployment Rights Act
(all as amended from time to time), prohibit employment discrimination based on
sex, race, color, national origin, religion, age, disability, eligibility for
covered employee benefits and veteran status. You may also have rights under
laws such as the Older Worker Benefit Protection Act of 1990, the Worker
Adjustment and Retraining Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Health and Safety Act and other federal,
state and/or municipal statutes, orders or regulations pertaining to labor,
employment and/or employee benefits. These laws are enforced through the United
States Department of Labor and its agencies, including the Equal Employment
Opportunity Commission (EEOC), and various state and municipal labor
departments, fair employment boards, human rights commissions and similar
agencies.
This General Release is being provided to you in connection with the Employment
Agreement between you and Graymark Healthcare, Inc. with an effective date of
October 1, 2009 (the “Agreement”). The federal Older Worker Benefit Protection
Act requires that you have at least twenty-one (21) days, if you want it, to
consider whether you wish to sign a release such as this one in connection with
a special, individualized severance package. You have until the close of
business twenty-one (21) days from the date you receive this General Release to
make your decision. You may not sign this General Release until, at the
earliest, your official date of separation from employment.
BEFORE EXECUTING THIS GENERAL RELEASE YOU SHOULD REVIEW THESE DOCUMENTS
CAREFULLY AND CONSULT WITH YOUR ATTORNEY.
You may revoke this General Release within seven (7) days after you sign it and
it shall not become effective or enforceable until that revocation period has
expired. If you do not accept the severance package and sign and return this
General Release, or if you exercise your right to revoke the General Release
after signing it, you will not be eligible for the special, individualized
severance package. Any revocation must be in writing and must be received by
Graymark Healthcare, Inc., 101 N. Robinson, Suite 920, Oklahoma City, OK 73102,
within the seven-day period following your execution of this General Release.

11



--------------------------------------------------------------------------------



 



GENERAL RELEASE
In consideration of the special, individualized severance package offered to me
by Graymark Healthcare, Inc. (the “Company”) and the separation benefits I will
receive as reflected in the Employment Agreement between me and Graymark
Healthcare, Inc. with an effective date of October 1, 2009 (the “Agreement”), I
hereby release and discharge Graymark Healthcare, Inc. and its predecessors,
successors, affiliates, parent, subsidiaries and partners and each of those
entities’ employees, officers, directors and agents (hereafter collectively
referred to as the “Company”) from all claims, liabilities, demands, and causes
of action, known or unknown, fixed or contingent, which I may have or claim to
have against the Company either as a result of my past employment with the
Company and/or the severance of that relationship and/or otherwise, and hereby
waive any and all rights I may have with respect to and promise not to file a
lawsuit to assert any such claims.
This General Release includes, but is not limited to, claims arising under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Pregnancy
Discrimination Act of 1978, the Equal Pay Act, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act, the Rehabilitation Act of 1973, the
Americans With Disabilities Act, the Employee Retirement Income Security Act or
1974 and the Veterans Reemployment Rights Act (all as amended from time to
time). This General Release also includes, but is not limited to, any rights I
may have under the Older Workers Benefit Protection Act of 1990, the Worker
Adjustment and Retraining Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Health and Safety Act and any other
federal, state and/or municipal statutes, orders or regulations pertaining to
labor, employment and/or employee benefits. This General Release also applies to
any claims or rights I may have growing out of any legal or equitable
restrictions on the Company’s rights not to continue an employment relationship
with its employees, including any express or implied employment contracts, and
to any claims I may have against the Company for fraudulent inducement or
misrepresentation, defamation, wrongful termination or other retaliation claims
in connection with workers’ compensation or alleged “whistleblower” status or on
any other basis whatsoever.
It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims I may have against the Company which arise after
the date I execute this General Release or on any vested rights I may have under
any of the Company’s qualified or non-qualified benefit plans or arrangements as
of or after my last day of employment with the Company, or on any of the
Company’s obligations under the Agreement or as otherwise required under the
Consolidated Omnibus Budget and Reconciliation Act of 1985 (COBRA).
I have carefully reviewed and fully understand all the provisions of the
Agreement and General Release, including the foregoing Notice. I have not relied
on any representation or statement, oral or written, by the Company or any of
its representatives, which is not set forth in those documents.
The Agreement and this General Release, including the foregoing Notice, set
forth the entire agreement between me and the Company with respect to this
subject. I understand that my receipt and retention of the separation benefits
covered by the Agreement are contingent not only on my execution of this General
Release, but also on my continued compliance with my other obligations under the
Agreement. I acknowledge that the Company gave me twenty-one (21) days to
consider whether I wish to accept or reject the separation benefits I am
eligible to receive

12



--------------------------------------------------------------------------------



 



under the Agreement in exchange for this General Release. I also acknowledge
that the Company advised me to seek independent legal advice as to these
matters, if I chose to do so. I hereby represent and state that I have taken
such actions and obtained such information and independent legal or other
advice, if any, that I believed were necessary for me to fully understand the
effects and consequences of the Agreement and General Release prior to signing
those documents.
Dated this ___ day of _________ , ___.

            ______________________________________

_________________________
                       

13